DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 16 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest a first transfer transistor coupled to the first photoelectric conversion region; a second transfer transistor coupled to the second photoelectric conversion region; a first floating diffusion coupled to the first and second transfer transistors; a second on-chip lens; a third photoelectric conversion region disposed below the second on-chip lens; a fourth photoelectric conversion region disposed below the second on-chip lens; a third transfer transistor coupled to the third photoelectric conversion region; a fourth transfer transistor coupled to the fourth photoelectric conversion region; a second floating diffusion coupled to the third and fourth transfer transistors; an amplification transistor coupled to the first and second floating diffusions; and a reset transistor coupled to the first and second floating diffusions, wherein the first photoelectric conversion region and the second photoelectric conversion region are configured to receive light of a first color, wherein the third photoelectric conversion region and the fourth photoelectric conversion region are configured to receive light of a second color, and wherein the reset transistor is disposed between the first photoelectric conversion region and the third photoelectric 

Regarding claims 2 – 8, claims 2 – 8 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 9, the prior art of record fails to teach or fairly suggest a first transfer transistor coupled to the first photoelectric conversion region; a second transfer transistor coupled to the second photoelectric conversion region; a first floating diffusion coupled to the first and second transfer transistors; a second on-chip lens; a third photoelectric conversion region disposed below the second on-chip lens; a fourth photoelectric conversion region disposed below the second on-chip lens; a third transfer transistor coupled to the third photoelectric conversion region; a fourth transfer transistor coupled to the fourth photoelectric conversion region; a second floating diffusion coupled to the third and fourth transfer transistors; an amplification transistor coupled to the first and second floating diffusions; and a reset transistor coupled to the first and second floating diffusions, wherein the first photoelectric conversion region and the second photoelectric conversion region are configured to receive light of a first color, wherein the third photoelectric conversion region and the fourth photoelectric conversion region are configured to receive light of a second color, and wherein the reset transistor is disposed between the first photoelectric conversion region and the third photoelectric conversion region in a plan view; and a digital signal processor; in combination with other elements of the claim.

claims 10 - 16, claims 10 - 16 are allowed as being dependent from allowed independent claim 9.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tatani et al. (US patent No. 2011/0073923) teaches multipole pixels sharing transistors.
Kasai et al. (US patent No. 2014/0267828) teaches multipole pixels sharing transistors.
Wakano (US patent No. 2014/0239433) teaches multipole pixels sharing transistors.
Shinohara (US patent No. 2012/0033119) teaches multipole pixels sharing transistors and on-chip lens.
Kido et al. (US patent No. 2011/0181747) teaches multipole pixels sharing transistors.
Mishina et al. (US patent No. 2009/0051801) teaches multipole pixels sharing transistors.
Kobayashi et al. (US patent No. 2013/0264468) teaches multipole pixels sharing transistors.
Kanbe (US patent No. 2010/0194936) teaches multipole pixels sharing transistors.
Tayanaka et al. (US patent No. 2010/0245648) teaches multipole pixels sharing transistors and on-chip lens.

Kato et al. (US patent No. 2013/0049082) teaches multipole pixels sharing transistors.
Maruyama et al. (US patent No. 2007/0177044) teaches multipole pixels sharing transistors.
Kim et al. (US patent No. 2012/0268566) teaches multipole pixels sharing transistors.
Shah et al. (US patent No. 2009/0173974) teaches multipole pixels sharing transistors.
Jung et al. (US patent No. 2012/0133800) teaches multipole pixels sharing transistors.
ETZEL et al. (US patent No. 2012/0028060) teaches multipole pixels sharing transistors.
Yanagita et al. (US patent No. 2011/0127408) teaches multipole pixels sharing transistors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/USMAN A KHAN/
Usman Khan
04/13/2021Primary Examiner, Art Unit 2696